                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LORETTA ANN LOZANO,

             Plaintiff,

v.                                                            No. CV 19-130 CG

ANDREW SAUL,
Commissioner of Social Security,

             Defendant.

                         ORDER GRANTING UNOPPOSED
                     MOTION TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court upon Plaintiff Loretta Ann Lozano’s

Unopposed Motion to Extend Briefing Deadlines, (Doc. 18), filed July 12, 2019. The

Court, having read the Motion and noting it is unopposed, finds that the Motion is well-

taken and should be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff shall file a Motion to Reverse or

Remand on or before August 12, 2019. Defendant shall file a Response on or before

October 11, 2019. Plaintiff may file a Reply on or before October 25, 2019.

      IT IS SO ORDERED.


                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
